                  Case 21-10690-CSS               Doc 78       Filed 05/25/21          Page 1 of 17




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE


    In re                                                      Chapter 11

    GVS Portfolio I B, LLC,1                                   Case No. 21-10690 (CSS)

                              Debtor.



     DECLARATION OF ALAN TANTLEFF IN SUPPORT OF DEBTOR’S OBJECTION
       TO PORTION OF RREF III STORAGE LLC’S MOTION FOR ENTRY OF AN
           ORDER DISMISSING THE DEBTOR’S CHAPTER 11 CASE WITH
        PREJUDICE AND GRANTING RELIEF FROM THE AUTOMATIC STAY

            Pursuant to 28 U.S.C. § 1746, I, Alan Tantleff, hereby declare under penalty of perjury that

the following is true and correct to the best of my knowledge and belief:

            1.     I am a Senior Managing Director and a leader of the Real Estate Solutions practice

of FTI Consulting, Inc. (“FTI”). On May 12, 2021, I was retained, subject to Court approval, as

the Chief Restructuring Officer (“CRO”) for the above-captioned debtor and debtor in possession

(“GVS” or the “Debtor”). FTI was also retained to provide the Debtor with additional personnel

to provide other services in support of my role as CRO.

            2.     I am over the age of 18, competent to testify, and authorized to submit this

declaration (the “Declaration”) in support of the Debtor’s Preliminary Objection to Portion of

RREF III Storage LLC’s Motion for Entry of an Order Dismissing the Debtor’s Chapter 11 Case

with Prejudice and Granting Relief from the Automatic Stay [D.I. 53] (the “Objection”).2 Unless

otherwise stated in this Declaration, I have personal knowledge of the facts set forth herein, and if

called upon to testify, I would testify competently to all of the facts set forth herein.



1
  The Debtor in this chapter 11 case, together with the last four digits of the Debtor’s federal tax identification number,
is as follows: GVS Portfolio I B, LLC (7171). The mailing address for the Debtor, solely for purposes of notices and
communications, is: 814 Lavaca Street, Austin, TX 78701.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings give to them in the Objection.
              Case 21-10690-CSS          Doc 78       Filed 05/25/21     Page 2 of 17




       3.      I have a Bachelor of Science from Cornell University and a Master of Science in

Real Estate Investment and Development from New York University. I am a licensed real estate

broker in the State of New York and am approved by the New York State court system as a Part

36 Certified Real Estate Receiver.

       4.      Prior to joining FTI in 2010, I was a Managing Director at Hotel Asset Value

Enhancement, a boutique asset-management and advisory practice. Before that, I worked at

BlackRock Financial Services, where I worked on restructuring of the financial manager’s $6

billion sub debt portfolio.

       5.      I was employed for approximately 10 years at Jones Lang LaSalle Hotels, where I

was responsible for the sale and financing of hospitality real estate.

       6.      In my approximately 30 years as a structured finance professional, I have had

diverse, hands-on experience in the areas of real estate investment and development, workouts and

restructuring, asset management, foreclosures, structured debt and equity financing, brokerage and

acquisitions and dispositions. I have experience in various types of real estate, and over the course

of my career I have sold or financed more than $5 billion of real estate.

       7.      I have also been involved in numerous UCC foreclosure sales in the States of New

York and Florida, judicial and non-judicial foreclosure sales, bankruptcy auctions and traditionally

marketed real estate sales that often employ the auction format or modified auction format.

       8.      FTI was engaged to provide litigation support services to the Debtor in August 2020

in connection with GVS Portfolio I B, LLC v. Teachers Insurance Annuity Association of America,

Index No. 654095/2020 (the “NY Action”), the action commenced by the Debtor on August 27,

2020 in the New York Supreme Court (the “NY Court”) to enjoin a commercially unreasonable

sale of the Collateral scheduled by TIAA that was noticed to occur on September 3, 2020 (the



                                                  2
              Case 21-10690-CSS          Doc 78       Filed 05/25/21   Page 3 of 17




“First Sale”). The services provided by FTI included providing three affidavits and testimony

relating to efforts by TIAA (RREF’s predecessor) to conduct a UCC foreclosure on the Debtor,

and the commercial reasonableness of those attempts. In connection with the NY Action and FTI’s

services, I have developed familiarity with the Debtor, its business, the proposed foreclosure sale,

certain issues affecting the Debtor, and the circumstances which led to the commencement of this

Case. In my capacity as CRO, I am also familiar with the Debtor’s history, financial affairs, and

books and records. Further, I assisted in the review and preparation of the Debtor’s Schedules of

Assets and Liabilities [D.I. 54], Statement of Financial Affairs [D.I. 55], and Monthly Operating

Report [D.I. 63] for the period from April 12, 2021 through April 30, 2021.

       A.      The Debtor and the GVS Portfolio

       9.      The Debtor is a Delaware limited liability company that was formed on November

19, 2018. At all times since the Debtor’s inception, its Board of Directors has consisted of Mr.

Paul and two independent directors. At the insistence of the Debtor’s initial lenders, the Debtor’s

LLC Agreement requires that the Board include the independent directors, as required by the loan

documents. Both Mr. Paul and Richard Arthur, one of the independent directors, have been on the

Debtor’s board since the Debtor’s formation in November 2018. The current second independent

director, Colleen De Vries, joined the Board when her predecessor retired.

       10.     The Great Value Storage branded self-storage facilities, beneficially owned by the

Debtor (the “GVS Portfolio”), offer secure storage units with 24-hour security systems, both

climate controlled and non-climate controlled, RV, car, and boat parking, moving and storage

supplies and moving truck rental. The GVS Portfolio caters to personal and business storage needs

and includes 64 rental storage facilities in Colorado, Illinois, Indiana, Mississippi, Missouri,

Nevada, New York, Ohio, Tennessee, and Texas. The GVS Portfolio, which consists of more than

just self-storage facilities, took ten years to amass at a cost of approximately $300 million. Great

                                                  3
                Case 21-10690-CSS         Doc 78       Filed 05/25/21   Page 4 of 17




Value Storage is a successful business that employs workers at each of its locations, including

resident managers who live at each of the properties, often with their families. The GVS Portfolio

is more than just a collection of properties; it is an ongoing business. The GVS Portfolio is unique;

it was painstakingly assembled via a series of acquisitions over a decade and, in light of that, it is

difficult if not impossible to replace.

          11.   This portfolio of 64 properties is not only valuable, but also highly desirable and

virtually impossible to replicate without significant effort expended over the course of many years.

This is largely because the self-storage industry is highly fragmented, dominated by many private

“mom and pop” owners. The largest owner of self-storage facilities, Public Storage, Inc. (“Public

Storage”), owns 2,844 facilities out of an estimated 49,000 to 60,000 nationwide, or about 5% of

total inventory. See JX-138 (Alexander Harris, U.S. Self-Storage Industry Statistics, SPAREFOOT

(Jan.     27,   2021)    https://www.sparefoot.com/self-storage/news/1432-self-storage-industry-

statistics/). This industry fragmentation is reflected in the following comment: “Industry

ownership is fragmented, with 31.2% of self-storage space (by rentable square footage) owned by

six public companies, 16.5% owned by the next top 94 operators, and 52.3% owned by small

operators.” Id. Thus, portfolios of self-storage properties of the size and geographical scope of

the GVS Portfolio are highly desirable for institutional real estate investors and are in limited

supply.

          B.    The Loan Facilities

          12.   On or about November 30, 2018, the original lender, UBS AG (“UBS”) made three

loans related to the GVS Portfolio, including a $110 million mortgage facility at the property entity

level serviced by PNC/Midland (the “Mortgage Loan”), a $103 million mezzanine loan (the “Mezz

1 Loan”) to GVS Portfolio I, LLC now held by ESS-GV Holdings LLC (a competitor of GVS),



                                                   4
              Case 21-10690-CSS          Doc 78       Filed 05/25/21    Page 5 of 17




and the consolidated mezzanine facility of $82 million in principal (the “Mezz 2 Loan”) now held

by RREF.

       13.     RREF’s predecessor, TIAA, acquired the facility in November 2018 and

continuously held the Mezz 2 Loan until the evening of March 8, 2021—just 2 days prior to the

date set for a sale of the collateral by UCC foreclosure auction. As such, RREF only recently

bought into its position and has only been the secured lender to the Debtor for a little over two

months.

       14.     UBS and its successor lenders were aware of the cohesiveness of the GVS

Portfolio’s corporate structure when structuring the cash management system. Under this system,

PNC/Midland as mortgage servicer collects rent and other payments through a lockbox account in

the name of GVS Texas Holdings I, LLC. Each month, PNC first pays the interest, fees, and

expenses on its facility, reserves for escrows, etc. and then transfers cash first to a subaccount for

the Mezz 1 Loan and then to a subaccount for the Mezz 2 Loan (the “Mezz 2 Account”). The

Mezz 2 Account is a subaccount maintained on a ledger entry basis only under the cash

management account in the name of GVS Texas Holdings I, LLC. The cash management bank

then remits funds from the subaccount of GVS Texas Holdings I, LLC to the lender under the

Mezz 2 Loan. Although these amounts are deemed distributions from the Debtor pursuant to the

PNC Facility documents, in fact PNC pays this cash directly to RREF.

       C.      The Cured Defaults

       15.     The defaulted status of the Mezz 2 Loan resulted from a single late payment under

the Mortgage Loan, which was quickly covered. This late payment set off a cascade of events,

ultimately resulting in TIAA purporting to accelerate its $82 million of junior debt. After the late

payment, PNC/Midland instituted hard cash management and trapped all rents in the lockbox



                                                  5
              Case 21-10690-CSS          Doc 78       Filed 05/25/21     Page 6 of 17




account for the implementation of cash management. Trapped in a lockbox, the property revenue

was not available for the next monthly interest payment on the Mezz 1 Loan of $472,083, due on

December 6, 2019. At this point, a total of $1,119,153 in property revenue was available and could

have amply covered the missed interest payment, but because of unresolved administrative issues

in the set-up of cash management protocols, PNC/Midland did not release the funds. Thereafter,

TIAA issued a notice purporting to accelerate the Mezz 2 Loan on December 6, 2019.

       16.     On December 10, 2019, with the funds in the lockbox, and while the mortgage

borrowers and PNC/Midland worked to resolve the administrative issues, TIAA cured the missed

November 6, 2019 interest payment of $487,819 on the Mezz 1 Loan, which the borrower

thereunder rectified on December 13, 2020. On December 20, 2019, while the lockbox funds were

trapped by PNC/Midland, TIAA advanced the delayed payment to the Mezz 1 Loan lender as well,

while it awaited release of funds from the lockbox. This advance was also subsequently cured

when PNC/Midland finally released the lockbox funds, as set forth below.

       17.     On January 15, 2020, PNC/Midland released $2,417,721.94 in property revenue,

but directed $1,067,902 of that revenue to the First Mezzanine Lender. More than half of that

amount – $580,082 – was applied to default and late fees to the first mezzanine lender arising from

the unreleased funds in December 2019. The Debtor protested this improper application with the

lender group requesting that the $580,082 be directed to TIAA, not the First Mezzanine Lender.

Had those default and late fees not been routed to the First Mezzanine Lender, TIAA would have

received sufficient funds to satisfy its regular debt service payment.

       18.     In January 2020, despite the Debtor’s efforts to resolve the foregoing issues, TIAA

asked that its discussions with the Debtor be postponed until the administrative cash management

set up was complete. The next month, in February 2020, an additional $63,667.90 in remaining



                                                  6
              Case 21-10690-CSS          Doc 78       Filed 05/25/21    Page 7 of 17




default and late fees from the prior month were applied to the Mezz 1 Loan (along with its regular

monthly debt service), and then remaining property revenues in the amount of $1,339,993 were

paid to TIAA. However, rather than applying those funds to repaying any protective advances

TIAA made, and the regular interest it would have received but for the cash management set up

issues, TIAA instead applied these funds to loan principal, on account of TIAA’s needless

acceleration of the Loan.

       19.     In March 2020, PNC/Midland realized it had mistakenly miscalculated the amounts

needed for property taxes and increased the tax escrow from $160,000 to $411,481. Increasing this

escrow by nearly $300,000 resulted in another shortfall on the monthly payment to TIAA. TIAA

received $354,196.04 from the March waterfall, which again would have been sufficient to cover

TIAA’s regular monthly interest payment had the tax escrow mistake not adversely impacted the

March waterfall. During the period from December 2020 to March 2021, TIAA would have timely

received its regular monthly debt service payments but for the administrative cash management

issues, application of incorrect default fees, late fees, and tax escrow mistake.

       20.     In March 2020, COVID-19 began fully taking hold and causing global, widespread

economic calamity.     The Debtor’s business was not immune, and negotiations with TIAA

completely stalled once the pandemic was in full swing. The Debtor continued to focus its

attention on ensuring portfolio performance in light of the pandemic and also clarifying the

protective advances, repayments, and interest rates with both mezzanine lenders. The Debtor did

not receive the clarifying information from both lenders until May 20, 2020. During this time

period, the Debtor continued to work with TIAA and communicated with the entire lender group

every month on the payment date to ensure that cash management was functioning appropriately




                                                  7
              Case 21-10690-CSS          Doc 78       Filed 05/25/21   Page 8 of 17




and no further protective advances would be needed. The Debtor provided TIAA a written

proposal on May 21, 2020 to address open issues, to which TIAA never responded.

       21.     The Debtor thereafter continued to work with TIAA each month. The Debtor had

been encouraged by these discussions and believed that a resolution was possible. Abruptly,

however, the Debtor received a July 17, 2020 Notice of Disposition of Collateral from TIAA

setting the First Sale for September 2, 2020. See JX-128.

       22.     The Mortgage Loan and Mezz 1 Loan are performing on their debt service

obligations and are not at issue in this Case. Since the resolution of the disruptions noted here in

in 2019-2020, the Mortgage Loan and the Mezz 1 Loan have been fully paid their monthly interest

and fee amounts each month. The Debtor does not believe there is any substantial likelihood that

the lenders under the Mortgage Loan or the Mezz 1 Loan will take enforcement actions, especially

when they are being paid current under their respective loan agreements. To the extent of any

other outstanding non-monetary requests from the Mortgage Loan or Mezz 1 Loan, I understand

that those requests are being addressed with the relevant lenders.

       D.      The NY Action

       23.     On August 27, 2020, the Debtor commenced the NY Action to enjoin the First Sale

as commercially unreasonable. On September 18, 2020, following full briefing and argument, the

NY Court granted GVS’s motion for a preliminary injunction based on the finding that the First

Sale was commercially unreasonable. See JX-25 (Decision and Order, dated September 2018,

2020 (the “Decision”)). In the Decision, the NY Court instructed the parties to meet and confer as

to the notice of the sale and terms of sale and submit a stipulation to the NY Court setting forth

areas of agreement. Id. The NY Court further instructed the parties to submit letters identifying

any remaining areas of disagreement. Id.



                                                  8
              Case 21-10690-CSS          Doc 78        Filed 05/25/21   Page 9 of 17




       24.     On October 5, 2020, the parties submitted a stipulation to the NY Court setting

forth an agreement as to certain requirements of the Notice of Sale and the Terms of Sale, which

the NY Court entered as an Order. See JX-26 (Stipulation Regarding Terms of UUC Sale, Notice

of UCC Sale and Confidentiality Agreement (“UCC Sale Stipulation”)). On October 23, 2020, the

NY Court issued a Supplemental Decision and Order, setting a Sale date of March 10, 2021.

       25.     Among other things, the UCC Sale Stipulation provided: (i) that the Sale would be

in conformity with the agreed upon UCC Public Sale Notice, Notice of Undertaking and

Confidentiality Agreement, and the Terms of Sale; and (ii) for access to the properties by

prospective bidders consistent with applicable state, city and local ordinances governing travel and

access to facilities in light of the ongoing COVID-19 pandemic. See JX-130 (UCC Public Sale

Notice), JX-131 (Notice of Undertaking and Confidentiality Agreement), JX-132 (Terms of Sale).

Importantly, the parties further made clear that nothing in the UCC Sale Stipulation “negat[ed],

modifi[ed] or affect[ed] in any way Lender’s obligation pursuant to Section 9-610 of New York’s

Uniform Commercial Code, to conduct all aspects of the sale and/or disposition of the Collateral

in a commercially reasonable manner.” JX-26.

       26.     Further, the agreed upon UCC Public Sale Notice, identified the Seller of the

Collateral in all capital letters as Defendant TIAA:

                                  UCC PUBLIC SALE NOTICE

               PLEASE TAKE NOTICE THAT Jones Lang LaSalle, on behalf of
               TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
               AMERICA, a New York corporation, for the benefit of the Separate
               Real Estate Account (“Secured Party”) will offer for sale at public
               auction 100% of the limited liability company membership interests
               (the “Membership Interests”) in GVS PORTFOLIO I, LLC, a
               Delaware limited liability company (the “Pledged Entity”), together
               with certain rights and property representing, relating to, or arising
               from the Membership Interests (collectively, the “Collateral”).



                                                  9
             Case 21-10690-CSS          Doc 78     Filed 05/25/21     Page 10 of 17




JX-130. The Notice of Undertaking and Confidentiality Agreement likewise identified the Seller

of the Collateral, Secured Party, and counterparty to the confidentiality agreement as TIAA. See

JX-131. The Terms of Sale further identified the Secured Party and seller of the Collateral as

TIAA: “’Secured Party’ means Teachers Insurance and Annuity Association of America, a New

York corporation, for the benefit of the Separate Real Estate Account.” JX-132.

       27.     Two days prior to the scheduled sale, however, the “Secured Party” changed when

TIAA sold the Loan to RREF for an undisclosed amount and without notice to any other bidders

who had registered to bid at the auction. No notice was provided to the market that, at the time of

the auction, the Loan would be held by a different seller.

       28.     Following these events, the Debtor moved for and obtained a temporary restraining

order from the NY Court enjoining the auction from proceeding on March 10, 2021. Following

briefing and argument, the NY Court declined to issue a preliminary injunction, finding the process

presumptively reasonable given the prior stipulation and without concern for intervening events or

loss of value. See JX-27. In deciding Debtor’s Motion for Preliminary Injunction, however, the

NY Court was tasked with evaluating the sale’s commercially reasonability, not ensuring that

value was maximized for the benefit of all constituents, as is the objective in bankruptcy.

       E.      The Debtor Filed this Case to Maximize Value

       29.     The decision to file for bankruptcy was made by its directors, including Natin Paul

and the two independent directors, Richard Arthur and Colleen DeVries. The independent

directors, through their counsel, discussed and evaluated the circumstances of the Debtor and the

necessity of the filing over a period of almost two weeks. The directors evaluated significant

amounts of information on a number of topics, including the view of the Debtor’s management




                                                 10
             Case 21-10690-CSS          Doc 78     Filed 05/25/21     Page 11 of 17




and equity on value, the pending state court litigation, the Debtor’s financial statements, and the

goals of the bankruptcy proceeding.

       30.     The Debtor’s LLC Agreement requires unanimous Board approval for a “Material

Action,” which is defined to include filing a voluntary bankruptcy petition. See JX-105, § 9(j)(iii).

In accordance with this requirement, Debtor’s management first approached the independent

directors’ counsel at K&L Gates on March 22, 2021 – three weeks before the filing – to raise the

prospect of a voluntary bankruptcy. See, e.g., JX-99. Two days later, the independent directors’

counsel e-mailed the Debtor with a lengthy list of questions and a request for documents. See id.

       31.     Between March 24 and 31, 2021, the Debtor furnished the independent directors

with full loan documentation (see JX-98), detailed answers to all of their questions (see JX-99),

current financial statements (see JX-96, JX-97), the NKF appraisal referenced below (see JX-99),

and the proposed Bankruptcy Petition (see JX-91). On March 31, 2021, after reviewing the

materials provided by the Debtor, consulting with their counsel, and concluding their deliberative

process, the independent directors executed a unanimous written consent approving the proposed

Bankruptcy Filing. See JX-91. At the independent directors’ request, the executed written consent

was held in escrow pending their review of the final Bankruptcy Petition. See id. On April 11,

2021, the remaining directors of the Debtor and the Debtor’s sole member also executed a

unanimous written consent, thereby approving the Bankruptcy filing in accordance with the

Debtor’s LLC Agreement. See JX-2. The Debtor’s LLC Agreement expressly authorizes the

Board to act by written consent in lieu of a meeting. See JX-105, § 9(d).

       32.     The evidence shows there is significant value in the GVS Portfolio that reaches far

beyond the RREF loan. Indeed, RREF admits there is an equity cushion, and only disputes the

amount of the cushion. The record, however, demonstrates objectively that the equity cushion is



                                                 11
              Case 21-10690-CSS          Doc 78    Filed 05/25/21     Page 12 of 17




well in excess of what RREF contends. While there is approximately $295 million in combined

principal debt, an appraisal completed in 2018 by CBRE in accordance with the Uniform Standards

of Professional Appraisal Practice valued the GVS Portfolio as of October 10, 2018 at $375 million

with a stabilized value of $392 million expected by October 10, 2019. See JX-104. Further, an

appraisal conducted by Newmark Knight Frank Valuation & Advisory, LLC (“NKF”) for TIAA,

dated December 2, 2019, values the GVS Portfolio at a fair market value of $393,600,000. See

JX-126. In my experience, appraisals done by lenders in regard to their collateral are done at

conservative levels. In addition, in March 2020, the Debtor received an unsolicited offer from

SROA Acquisitions, LLC (“SROA”) to purchase the GVS Portfolio for $375 million. See JX-127.

As RREF designee Michael Winston testified under oath, I understand that SROA now is jointly

pursuing a foreclosure bid with RREF and, upon RREF’s acquisition of the GVS Portfolio, would

manage the 64 self-storage properties.

       33.     CBRE’s appraisal identifies the limited supply of portfolios of self-storage

properties, the difficulty of assembling them, and the significance to investors of being able to

acquire a portfolio as factors in its valuation. See JX-104. CBRE supported its analysis with

interviews of market participants concerning “portfolio premiums” associated with the sale of self-

storage portfolios:

               Joe Margolis, CEO of Extra Space (NYSE:EXR) … said self-
               storage portfolios command lower cap and yield rates [thus higher
               prices] than individual assets because of the ability to place a large
               amount of capital in one transaction and risk diversification. He also
               noted that as portfolios available to purchase have declined over the
               past year (after several years of robust activity), the market for
               portfolios remains frothy.

                                         *      *      *
               Christopher P. Marr, CEO of publicly traded Cubesmart: in a
               separate [conversation] … told us they would like to internally value
               the individual assets and apply a premium in the form of cap/yield


                                                  12
                Case 21-10690-CSS               Doc 78        Filed 05/25/21         Page 13 of 17




                  rates, but there is insufficient time during the deal cycle. As a result,
                  he said they do ‘like everybody else’ and roll up the financials and
                  apply a portfolio cap/yield rates, that are lower than individual
                  assets. He also noted that with the number of new players seeking to
                  store capital in the sector, including hedge funds like Carlyle,
                  Brookfield and TPG, that ‘everybody’ wants to buy portfolios.

Id.

         34.      Based on my experience in the market, and knowledge of this Debtor and its assets,

I believe that this portfolio would command a premium based on the difficulty of amassing a

comparable portfolio of storage facilities. There is significant interest amongst the large, publicly

traded self-storage companies looking to grow rapidly, enjoy a greater market share, and achieve

economies of scale. The self-storage market is “hot.”

         35.      This was highlighted in the acquisition of ezStorage by Public Storage [Nasdaq:

PSA] for $1.8 billion in April 2021. According to public materials issued by Public Storage, the

acquisition was completed at a price reflecting a 3.6% nominal capitalization rate based on

historical NOI at 86% occupancy. If one were to use this same capitalization rate as a metric of

value for the GVS Portfolio, the portfolio would yield a value of more than $466 million. 3 The

table below illustrates the value of the GVS Portfolio based upon a range of cap rates:




         36.      The ezStorage portfolio consisted of 48 “high quality” properties comprising of 4.2

million net rentable square feet. Public Storage’s $1.8 billion acquisition of the ezStorage portfolio

equates to a per square foot value of $427.50. The GVS Portfolio is comprised of 4.0 million

square feet spread across 64 average quality properties. While understanding that the ezStorage


3
 The capitalization rate is a metric of value commonly used in commercial real estate. This measure is computed
based on a property’s, or in this case the portfolio’s, net income and is calculated by dividing the net operating income
by property asset value and is expressed as a percentage.

                                                          13
             Case 21-10690-CSS          Doc 78        Filed 05/25/21    Page 14 of 17




portfolio consisted of a higher-caliber product, if the GVS Portfolio trades $100 per square foot, a

fraction of the value that ezStorage traded for, the GVS Portfolio would be valued at $400 million.

       37.     Based on my understanding of the current condition of the GVS Portfolio properties

and the self-storage market, I do not believe that the value of the GVS Portfolio would have

declined since the prior appraisals were completed; in fact it is likely that the value has increased

as competition for self-storage assets accelerates.

       38.     In addition to continued routine and deferred maintenance, the Company has

largely corrected any damage caused by the storms that ravaged Texas this year.

       39.     There are other market indications of value proving that RREF is comfortably over-

secured. For example, in December 2020, Brookfield Asset Management sold Simply Self Storage

to   Blackstone     Real    Estate    Income     Trust     for   $1.3    billion.     See    JX-137

(https://www.blackstone.com/press-releases/article/blackstone-real-estate-income-trust-

completes-acquisition-of-simply-self-storage-for-approximately-1-2-billion/). At this valuation,

the GVS Portfolio is worth somewhere between $450 million (if the same cap rate is applied) and

$495 million (if the price per square foot is applied). Even assuming a significant adjustment to

the assumptions for the Simply Self Storage portfolio versus the GVS Portfolio, there is still ample

equity above the combined outstanding debt, and RREF is clearly fully secured in its position.

       40.     As this evidence shows, at the time of the filing of this Chapter 11 case, the Debtor

had a good faith basis to believe there was significant value in the GVS Portfolio that reached far

beyond RREF’s loan. This belief continues today and is confirmed by the value data points

discussed herein and the interest the Debtor has received since filing the petition. This interest

would not exist in a foreclosure process run by Debtor’s competitor and the Debtor filed this case

to utilize the tools in the Bankruptcy Code to maximize value for all stakeholders.



                                                 14
              Case 21-10690-CSS          Doc 78       Filed 05/25/21    Page 15 of 17




        41.     Since FTI was retained on May 12, 2021, I have been working with the Debtor and

FTI personnel to determine the best path forward to effectuate a reorganization and to maximize

the value of the estate. Currently, FTI and the Debtor are working to obtain a new capital infusion

(either as debtor in possession financing or exit financing or both) that will allow it to effectuate a

reorganization. To date, we have contacted no fewer than 45 parties regarding potential DIP

financing or other options. Twenty-three parties have executed confidentiality agreements and all

23 of those parties have received access to a data room. As of today, we have received three term

sheets for post-petition financing that would take out the Mezz 2 Loan and permit a plan or sale to

occur on a reasonable timeframe. FTI expects to receive a number of additional term sheets from

the lenders with whom we have been in communication.

        42.     The Debtor believes that the reorganization process and pay-off of RREF must

occur under this Court’s supervision to provide fair and adequate notice to all constituents, protect

their rights, and preserve the value of the estate.

        43.     Moreover, the Debtor believes that filing the Chapter 11 case was, and is, the best

way to preserve the significant value of its asset in contrast to the looming value destructive

foreclosure sale that was set for April 12, 2021. The circumstances existing at that time had

changed dramatically since the Debtor and TIAA stipulated to a foreclosure sale in 2020. Just two

days before the scheduled March 10, 2021 sale, prospective bidders learned suddenly that RREF

was now the seller and a registered bidder (jointly with SROA) with the power to make a cash bid,

credit bid, and select the winning bidder. Under the proposed foreclosure sale, RREF has wide

latitude to select the winning bidder; the Terms of Sale make clear that “[RREF] reserves the right

to (i) accept a lower bid, if the bid is on terms that offer a more certain likelihood of execution.”

JX-132, ¶ 5(b). After RREF purchased the Mezz 2 Loan, previously registered bidders, some of



                                                  15
                Case 21-10690-CSS        Doc 78     Filed 05/25/21      Page 16 of 17




whom already are participants in the storage market, surely would have thought twice about

participating in a process requiring them to share their financials with RREF, another market actor.

See id. ¶ 3(b) (“Each prospective bidder must demonstrate its financial ability to tender the

purchase price for the Collateral, by submitting to [RREF] . . . a certified balance sheet or other

certified financial information.”). Given these disclosure requirements and RREF’s sudden

emergence as both seller and registered bidder with the ability to select the winning bid, the Debtor

rationally believed that prospective bidders would presuppose that their bids would not be treated

fairly.

          44.    This taints the foreclosure sale and prevents it from maximizing the Collateral’s

value. A sale by a disinterested financial buyer, such as TIAA, suggests that bidders will be treated

fairly, thus prompting prospective bidders to undertake the expensive and time-consuming analysis

to construct a bid. Then, RREF suddenly replaced TIAA just days before the scheduled sale as

the seller and competitor, with access to all of the bids and bid submissions, and the ultimate

decision-maker on accepting a bid. Based on my experience, I believe it is a reasonable to assume

that bidders participate more actively when they believe their offers are being considered fairly

and that participation would be negatively impacted by the circumstances in the UCC foreclosure

process here.

          45.    In contrast to a UCC foreclosure process, this bankruptcy case provides a superior

platform for maximizing value because it establishes a transparent and as even as possible a

playing field for all potentially interested parties to pursue a transaction. A sale or plan process in

this chapter 11 case would have established procedures and timelines publicly available on this

Court’s docket and distributed widely to known or potential bidders. Such parties could conduct

further diligence through myself and with direct access to the Debtor and other information related



                                                  16
                Case 21-10690-CSS          Doc 78     Filed 05/25/21     Page 17 of 17




to the GVS Portfolio. I believe that this process is significantly superior to the proposed UCC

foreclosure alternative and will maximize value in a manner not available in a UCC foreclosure.

          46.    As evidence of the superiority of the bankruptcy platform, I have been in active

negotiations with no fewer than 15 parties interested in transaction with the Debtor for a

reorganization that will repay RREF in full, as noted herein, including actively negotiating term

sheets.


          I declare under penalty of perjury that the foregoing is true and correct.

 Executed on: May 25, 2021
                                                  /s/ Alan Tantleff
                                                  Alan Tantleff
                                                  Chief Restructuring Officer




                                                    17
